DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0073, line 11, “Optical fabric 10012” should be -Optical fabric 1012-.
Appropriate correction is required.

Claim Objections
Claims 8-14 are objected to because of the following informalities:
In claim 8, line 3, “device;” should be -device; and-.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-8, 12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al. (US 2016/0191412), hereafter referred to as Min’412.

Referring to independent claim 1, Min’412 anticipates a method used by a storage accelerator (storage area network, paragraph 26, lines 7-8; hardware accelerator 308, see figure 3 and paragraph 35, line 9) for managing central processing unit (CPU) core utilization based on input/output (I/O) workload, the method comprising: based on clock cycles spent processing I/O events (optimally map traffic-to-computer capabilities based on real-time measurement data such as CPU and I/O, paragraph 14, lines 26-30), selectively modifying frequency of a CPU core (generating data to modify processor core frequency, paragraph 82, lines 3-6) allocated to polling (collecting hardware resource utilization from each computing device, paragraph 78, lines 3-8).

Note that independent claims 8 and 15 contain the corresponding limitations of claim 1 as shown above; therefore, they are rejected by the same reasoning accordingly.

As to claim 3, Min’412 anticipates the method of claim 1, wherein the CPU core is associated with a storage accelerator (storage area network, paragraph 26, lines 7-8; hardware accelerator 308, see figure 3 and paragraph 35, line 9) or a network interface (NIC 132 of computer node 104, see figure 1 and paragraph 26, lines 13-14).

As to claim 7, Min’412 anticipates the method of claim 1, wherein selectively modifying is performed within a network interface, storage accelerator, data center, server or rack. (storage area network, paragraph 26, lines 7-8; hardware accelerator 308, see figure 3 and paragraph 35, line 9; NIC 132 of computer node 104, see figure 1 and paragraph 26, lines 13-14; server computer, paragraph 15, lines 5-8).

Note that claim 14 contains the corresponding limitations of claim 7 as shown above; therefore, it is rejected using the same reasoning accordingly.

As to claim 12, Min’412 anticipates the apparatus of claim 8, wherein a core is to execute a monitor to determine utilization of the CPU core allocated to execute the poller (collecting hardware resource utilization from each computing device, paragraph 78, lines 3-8).

Allowable Subject Matter
Claims 2, 4-6, 9-11, 13, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

As to claim 2, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest wherein clock cycles spent processing I/O events is based on core clock cycles spent checking for a presence of I/O events.
Further, it would not have been obvious to combine the above limitations with the remaining limitations of the claim.

Note that claims 4, 9-11, and 16-20 comprise similar limitations to those in claim 2; therefore, they – as well as any claims depending therefrom – are considered to contain allowable subject matter by the same reasoning accordingly.

As to claim 13, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest wherein the poller is to operate in user space.
Further, it would not have been obvious to combine the above limitations with the remaining limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nair et al. (US 2010/0027426) discloses code to enable the processing unit to modify a frequency in which at least one sensor in the group provides bandwidth information based on the analysis of the bandwidth information and power consumption information associated with the at least one sensor.
Mizuno (JP 2009/110404) discloses wherein the quantum value is changed to be proportional to the ratio of the CPU frequency Fc to the specified CPU frequency Fs.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184